DocuSign Envelope ID: E2CF39CC-CA6F-43C4-BA45-840C102F2F53
            Case 1:20-cv-01501-JPM Document 27-3 Filed 04/07/21 Page 1 of 1 PageID #: 285

                                               Declaration of Samantha Williams

            I, Samantha Williams, declare the following:

                     1.      I have personal knowledge of the matters stated in this declaration and could

            competently testify to the same if called upon to do so.

                     2.      I worked at a Huddle House restaurant franchise owned by D’Argent Companies

            from April 2019 to August 2020.

                     3.      I worked as a server and was in training for a management position.

                     4.      I reported to Wes Pigott, who reported directly to Justin Giallonardo.

                     5.      I would frequently work more than forty hours in a week. But if I recorded those

            hours in Aloha, Wes would delete the hours over forty.

                     6.      Based on my conversations with other workers, I learned that the overtime

            deletion wasn’t specific to me – everyone was not getting paid for hours over forty in a week.

                     7.      In my role as a management trainee, I also saw the payroll records and saw that

            workers were not getting paid for hours they worked over forty in a week.

                     8.      I also heard Justin Giallonardo talk about this specifically. He would meet with

            franchise managers Wes Pigott and Richard Molina at the Huddle House counter. One time I

            heard Justin talk to Wes Pigott and Richard Molina about how their workers were getting

            overtime pay, and how the managers should not allow the overtime pay. I heard Wes Pigott say

            to Justin Giallonardo, “You got to pay these guys, man, it’s not right.”

                     9.      From this and other conversations, I understood that D’Argent’s general policy

            was to not pay workers at all for hours they worked over 40 hours in a week. Not only was

            D’Argent not paying time-and-a-half for overtime hours, it was D’Argent policy not to pay at all

            for overtime hours.

                I declare under penalty of perjury that the foregoing is true and correct.
                                                   4/6/2021
                ____________________ Date: ___________
                Samantha Williams

                                                              1
